Citation Nr: 0508610	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for status post 
left knee arthroscopy and medial meniscectomy, currently 
rated 10 percent disabling. 

2.  Entitlement to a higher initial rating for left knee 
degenerative joint disease, currently rated 10 percent 
disabling. 

3.  Entitlement to a higher initial rating for right knee 
medial meniscus tear, currently rated 10 percent disabling. 

4.  Entitlement to a higher initial rating for right knee 
degenerative joint disease, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1963 to 
December 1966.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In pertinent part of a May 2004 rating decision, the RO 
denied entitlement to a temporary total rating for 
convalescence for surgery on his left knee.  The veteran 
submitted a notice of disagreement.  In February 2005, the RO 
granted a temporary total rating for compensation purposes 
based on convalescence from April 21 to May 31, 2004.  It is 
unclear whether the veteran is appealing this decision.  It 
is requested that the RO contact the veteran to clarify this 
matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.


REMAND

The veteran has appealed for higher initial disability 
ratings for both service-connected knees.  The most recent 
compensation examination addressing the severity of the knees 
was conducted in November 2001.  In this case, it appears 
that the November 2001 examination report is no longer 
contemporaneous.  

Whether a medical examination is contemporaneous depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In Caffrey, the Court held that where evidence 
indicated a material change in the disability or indicated 
that the current rating may be incorrect, a fresh medical 
examination was required.  

In May 2003, a physician noted bilateral knee pains and 
mentioned occasional incapacitating episodes.  In July 2003, 
the veteran asserted that both knees had worsened in severity 
since the most recent compensation examination.  In April 
2004, the left knee underwent additional surgery.  Because of 
these developments, a fresh examination would be helpful in 
determining the current level of severity of the knees.  

Moreover, the most recent supplemental statement of the case 
(SSOC) was issued in June 2004.  Evidence of possible 
relevance has been received since that time.  The veteran was 
not issued a SSOC with regard to this evidence.

In pertinent part of a May 2004 rating decision, the RO 
denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  In June 2004, the veteran submitted a notice of 
disagreement (NOD) asserting disagreement with the denial of 
TDIU for the period from January21 to November 11, 2003.  
Thus a statement of the case is warranted.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Finally, the claims file does not reflect that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter has been 
sent in regards to his right knee claim, although in May 2003 
and later VCAA notice letters the RO mentioned the left knee.  

The case is therefore remanded to the RO for the following 
action:

1.  The RO is requested to issue the 
veteran a SOC addressing entitlement to 
TDIU for the period from January 21 to 
November 11, 2003.  He should be informed 
of the requirements necessary to perfect 
an appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

2.  The RO should inform the veteran of 
the VCAA as it relates to his claim for 
increased ratings for his right knee 
disabilities, to include notification to 
submit all evidence in his possession 
pertinent to his claims not previously 
submitted and what evidence the VA will 
obtain.   

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the current severity of his 
service-connected bilateral knee 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed.  All signs and symptoms 
should be described in detail, including 
range of motion in degrees, and objective 
evidence of pain on motion.  The examiner 
should also provide a detailed 
examination of all associated scars.

The examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-ups or extended use.  The 
examiner is requested to specify the 
presence or absence of instability and/or 
subluxation.  If present whether the 
instability and/or subluxation is mild, 
moderate, or severe.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims, to include consideration of all 
evidence received since the last SSOC.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See U.S.C. §§ 5109B, 7112 (West Supp. 2004).



	                  
_________________________________________________
	ROBERT P.REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


